Case: 12-3181     Document: 9      Page: 1    Filed: 11/29/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tates QCourt of §ppeaIs
       for tbe jfeberaI QCirmit

              NEPOMOCINO CALILONG,
                    Petitioner,

                              v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.


                         2012-3181


   Petition for review of the Merit Systems Protection
Board in case no. SF0831110645-I-1.


                       ON MOTION


                         ORDER

    Nepomocino Calilong moves for leave to proceed in
forma pauperis.

    This court notes that this appeal was dismissed on
October 12, 2012 for failure to pay the fee and for failure to
submit the Federal Circuit Rule 15(c) statement. The Rule
15(c) statement was filed on October 23, 2012. We treat
Mr. Calilong's motion for leave to proceed in forma
pauperis as a motion to reinstate the appeal.
Case: 12-3181      Document: 9      Page: 2   Filed: 11/29/2012




NEPOMOCINO CALILONG v. OPM                                  2

      Upon consideration thereof,

      IT Is ORDERED THAT:

    (1) The motion for leave to proceed in forma pauperis
is granted.

    (2) The mandate is recalled, the court's dismissal or-
der is vacated, and the petition is reinstated. The Peti-
tioner must file his brief within 30 days of the date of this
order.



                                      FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s24